DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 2/12/21, with respect to claims 21, 24-40 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 21, 24-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 21, the prior art of record does not teach or suggest a display device, comprising a light guide plate, wherein the light guide plate comprises a light incident side, a bottom surface, and a light exiting surface; a light extracting structure configured to enable light that is propagated in a totally reflected manner in the light guide plate to exit from the light exiting surface of the light guide plate at a predetermined angle; a first low refractive index layer, covering the light exiting surface of the light guide plate, wherein a refractive index of the light guide plate is greater than a refractive index of the first low refractive index layer; a liquid crystal light adjusting layer, wherein the liquid crystal light adjusting layer is arranged on a side of the first low refractive index layer away from the light exiting surface; and a second low refractive index layer arranged on a side of the liquid crystal light adjusting layer away from the first low refractive index layer, wherein each of the refractive index of the first low refractive index layer and a refractive index of the second low refractive index layer is smaller than an initial refractive index of the liquid crystal light adjusting layer, in combination with the remaining features recited in the claim.
The prior art of Lee (US 20040135942 A1 of record) discloses a display device, comprising a light guide plate, wherein the light guide plate comprises a light incident side, a bottom surface, and a light exiting surface; a light extracting structure configured to enable light that is propagated in a totally reflected manner in the light guide plate to exit from the light exiting surface of the light guide plate at a predetermined angle; a first low refractive index layer, covering the light exiting surface of the light guide plate, wherein a refractive index of the light guide plate is greater than a refractive index of the first low refractive index layer; a liquid crystal light adjusting layer, wherein the liquid crystal light adjusting layer is arranged on a side of the first low refractive index layer away from the light exiting surface (Lee, Figure 3; Paragraphs 0028-0039). However, Lee fails to disclose a second low refractive index layer arranged on a side of the liquid crystal light adjusting layer away from the first low refractive index layer, wherein each of the refractive index of the first low refractive index layer and a refractive index of the second low refractive index layer is smaller than an initial refractive index of the liquid crystal light adjusting layer. The prior art of Ishikawa (US 20130070188 A1) discloses a second low refractive index layer with a refractive index lower than that of the liquid crystal adjusting layer (Ishikawa, Paragraph 0075; Figure 7). However, Ishikawa fails to disclose a first low refractive index layer. Both Ishikawa and Lee fail to correlate a refractive index of a first low refractive index layer to that of the liquid adjusting layer. 
Therefore, Claim 21 is allowed. Claims 24-40 are allowed by virtue of their dependence on allowed claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871